324813DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response to Official Action
The response filed on February 25, 2021 has been entered and made of record. Claims 1-12 are pending.

Response to Arguments
Claim Interpretation
Examiner withdraws the previously made claim interpretation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, in light of the Applicant’s claim amendments.

Claim Objections
Examiner withdraws the previously made claim objections in light of the Applicant’s claim amendments to claim 9.

Claim Rejections under 35 U.S.C. § 102 and 103 
	Applicant’s arguments, filed 02/25/2021, have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa et al. (U.S. Pub. No. 2015/0015704 A1) (from IDS) (hereinafter “Hirasawa”) in view of Wang et al. (U.S. Pub. No. 2015/0356840 A1) (hereinafter “Wang”) in further view of Kurokawa et al. (English Translation of JP Application No. 2014072377, also Publication Nos. JP2015194901A and JP6240016B2) (hereinafter “Kurokawa”).
	
Regarding Claim 1, Hirasawa discloses a tracking assistance device that displays on a display device [see para. 0001], a captured image from each of a plurality of cameras [see para. 0001], which is accumulated in an image storage, and assists a monitoring person's work of tracking a moving object to be tracked [see paras. 0010 and 0024], the tracking assistance device comprising: 
a processor [see para. 0079 describing the CPU of the PC in fig. 3] that
calculates an evaluation value representing a level of identity between moving objects, based on tracking information of the moving objects detected from the captured image from each of the plurality of cameras [see paras. 0067 and 0062 describing obtaining a degree of relevance of each person being traced/tracked by the candidates selection unit 33 from the tracing information storing unit 22 including images from all cameras and ranking by the degree of relevance];
causes to display a plurality of the captured images on the display device [see figs. 4-5 showing the search screen], and in response to an operation input by the monitoring person designating a moving object to be tracked by using the captured images, sets the designated moving object as a tracking target [see paras. 0061-63];
sequentially specifies a camera to take over imaging of the moving object set as the tracking target, by repeating a process of selecting a moving object with a highest evaluation value, from among moving objects detected from captured images of the cameras which are in a cooperation relationship, and displays, on the display device, a tracking target confirmation screen on which a captured image of the moving object with the highest evaluation value is displayed as a confirmation image, for each of the [see figs. 4-7C and paras. 0067-79 describing the image of the person set as the target to be tracked that is displayed in the display views 43a-43d is provided with highlighting where the target is determined by a on the degree of relevance of the person];
generates a thumbnail image of each of the moving objects [see figs. 4-7C and paras. 0068 and 0078 showing a thumbnail image is displayed];
in a case where there is an error in the confirmation image displayed on the tracking target confirmation screen, causes to display on the display device [see figs. 4-5 and paras. 0026, 0055, 0067, 0083, and 0090-92 describing if the tracing information obtained from the inter-camera tracing processing unit 5 includes an error, a person different from the person designated as the target to be tracked will be displayed as the target to be tracked in the display views 43a-43d, whereby it is possible to verify whether the tracing information includes an error or not], a candidate selection screen on which the plurality of groups thumbnail images of respective moving objects are listed according to a grouping and displayed for selection of a candidate image, and allows the monitoring person to select the candidate image corresponding to the moving object designated as the tracking target [see figs. 4-5 and paras. 0026, 0055, 0067, 0083, and 0090-92 where a predetermined number of candidate images of candidate persons of higher ranks are displayed and can be selected by the monitoring person; and if the tracing information obtained from the inter-camera tracing processing unit 5 includes an error, a person different from the person designated as the target to be tracked will be displayed as the target to be tracked in the display views 43a-43d, whereby it is possible to verify whether the tracing information includes an error or not]; and
corrects inter-camera tracking information such that a moving object corresponding to the candidate image selected on the candidate selection screen is [see paras. 0070 and 0077].
Hirasawa does not explicitly disclose cuts out areas of the moving objects from the captured images; and groups, into a plurality of groups, the thumbnail images of the moving objects according to the evaluation value for each of the moving objects, wherein at least one of the plurality of groups includes a plurality of thumbnail images.
Wang in a same or similar endeavor teaches cuts out areas of the moving objects from the captured images [see figs. 7-31 and para. 0185].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hirasawa to add the teachings of Wang as above in order to obtain a plurality of segments compiled from at least one media source, wherein each segment of the plurality of segments contains at least one image frame within which a specific target object is found to be captured and provide image frames of the obtained plurality of segments for display along a timeline and in conjunction with a tracking status indicator that indicates a presence of the specific target object within the plurality of segments in relation to time [see Wang para. 0008].
Kurokawa in a same or similar endeavor teaches groups, into a plurality of groups, the thumbnail images of the moving objects according to the evaluation value for each of the moving objects, wherein at least one of the plurality of groups includes a plurality of thumbnail images [see paras. 0031-32].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hirasawa to add the teachings of Kurokawa as above in order to provide a moving object tracking apparatus capable of performing tracking with high accuracy while following a moving speed of an object [see Kurokawa para. 0008].

Regarding Claim 2, Hirasawa discloses a tracking assistance device that displays on a [see para. 0001], a captured image from each of a plurality of cameras [see para. 0001], which is accumulated in an image storage, and assists a monitoring person's work of tracking a moving object to be tracked [see paras. 0010 and 0024], the tracking assistance device comprising: 
a processor [see para. 0079 describing the CPU of the PC in fig. 3] that
calculates an evaluation value representing a level of identity between moving objects, based on tracking information of the moving objects detected from the captured image from each of the plurality of cameras [see paras. 0067 and 0062 describing obtaining a degree of relevance of each person being traced/tracked by the candidates selection unit 33 from the tracing information storing unit 22 including images from all cameras and ranking by the degree of relevance]; 
generates a thumbnail image of each of the moving objects [see figs. 4-7C and paras. 0068 and 0078 showing a thumbnail image is displayed]; 
causes to display on the display device, a tracking target search screen on which thumbnail images of respective moving objects are displayed as a list [see figs. 4-5 showing the search screen], and in response to an operation input by a monitoring person of designating a moving object to be tracked by selecting the thumbnail image, sets the designated moving object as a tracking target [see paras. 0061-63];
sequentially specifies a camera to take over imaging of the moving object set as the tracking target, by repeating a process of selecting a moving object with a highest evaluation value, from among moving objects detected from captured images of the cameras which are in a cooperation relationship; causes to display, on the display device, a tracking target confirmation screen on which a captured image of the moving object with the highest evaluation value is displayed as a confirmation image, for each of the cameras [see figs. 4-7C and paras. 0067-79 describing the image of the person set as the target to be tracked that is displayed in the display views 43a-43d is provided with highlighting where the target is determined by a on the degree of relevance of the person]; 
in a case where there is an error in the confirmation image displayed on the tracking target confirmation screen, causes to display on the display device [see figs. 4-5 and paras. 0055, 0067, and 0092], a candidate selection screen on which the plurality of groups of the candidate images of respective moving objects are listed according to a grouping and displayed for selection, and allows the monitoring person to select, within a target group among the plurality of groups of the candidate images, a candidate image corresponding to the moving object designated as the tracking target [see figs. 4-5 and paras. 0055, 0092, 0067, and 0092 where a predetermined number of candidate images of candidate persons of higher ranks are displayed and can be selected by the monitoring person]; and
corrects inter-camera tracking information such that a moving object corresponding to the candidate image selected on the candidate selection screen is associated with the moving object set as the tracking target [see paras. 0070 and 0077].
Hirasawa does not explicitly disclose cuts out areas of the moving objects from the captured images; and groups, into a plurality of groups, candidate images of the moving objects according to the evaluation value for each of the moving objects, wherein at least one of the plurality of groups includes a plurality of candidate images.
Wang in a same or similar endeavor teaches cuts out areas of the moving objects from the captured images [see figs. 7-31 and para. 0185].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hirasawa to add the teachings of Wang as above in order to obtain a plurality of segments compiled from at least one media source, wherein each [see Wang para. 0008].
Kurokawa in a same or similar endeavor teaches groups, into a plurality of groups, candidate images of the moving objects according to the evaluation value for each of the moving objects, wherein at least one of the plurality of groups includes a plurality of candidate images [see paras. 0031-32].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hirasawa to add the teachings of Kurokawa as above in order to provide a moving object tracking apparatus capable of performing tracking with high accuracy while following a moving speed of an object [see Kurokawa para. 0008].

Regarding Claim 3, the combination of Hirasawa, Wang, and Kurokawa discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
Hirasawa further discloses wherein the processor arranges the thumbnail images in time series, and causes to display the thumbnail images as a list, on the tracking target search screen [see fig. 4 and paras. 0055, 0069, and 0072].

Regarding Claim 5, the combination of Hirasawa, Wang, and Kurokawa discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
Hirasawa further discloses wherein the processor, in a case where there is no candidate image corresponding to the moving object designated as the tracking target, among the candidate images in the target group displayed on the candidate selection screen, displays on [see paras. 0091, 0094, 0123, and 0138 describing correcting the tracking target].

Regarding Claim 6, the combination of Hirasawa, Wang, and Kurokawa discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
Hirasawa further discloses wherein processor causes to display either a moving object-specific image list for displaying the thumbnail images for respective moving objects as a list, or a camera-specific image list for displaying the captured images from respective cameras as a list, on the tracking target search screen, in response to an operation input of a monitoring person selecting a display mode [see paras. 0069, 0089, 0122, 0127, and 0138].

Regarding Claim 7, the combination of Hirasawa, Wang, and Kurokawa discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Hirasawa further discloses wherein the processor refines a moving object to be a candidate, based on feature information of the moving object to be tracked, and wherein the processor causes to display the thumbnail image of the moving object refined, on the candidate selection screen [see paras. 0069, 0089, 0122, and 0127].

Regarding Claim 8, the combination of Hirasawa, Wang, and Kurokawa discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
[see paras. 0069, 0089, 0122, and 0127].

Regarding Claim 9, Hirasawa discloses a tracking assistance system that displays on a display device [see para. 0001], a captured image from each of a plurality of cameras [see para. 0001], which is accumulated in an image storage, and assists a monitoring person's work of tracking a moving object to be tracked [see paras. 0010 and 0024], the tracking assistance system comprising: 
the cameras that each captures an image of a monitoring area [see figs. 1-2 and para. 0044 describing cameras 1a-1d];
the display device that displays a captured image from each of the cameras [see monitor 7 in fig. 7 and see fig. 4 and para. 0046]; and 
a plurality of information processing apparatuses [see figs. 8-9 and para. 0024], 
wherein any one of the plurality of information processing apparatuses includes 
a processor [see para. 0079 describing the CPU of the PC in fig. 3] that
calculates an evaluation value representing a level of identity between moving objects, based on tracking information of the moving objects detected from the captured image from each of the plurality of cameras [see paras. 0067 and 0062 describing obtaining a degree of relevance of each person being traced/tracked by the candidates selection unit 33 from the tracing information storing unit 22 including images from all cameras and ranking by the degree of relevance];
causes to display a plurality of the captured images on the display device [see figs. 4-5 showing the search screen], and in response to an operation input by the [see paras. 0061-63]; 
sequentially specifies a camera to take over imaging of the moving object set as the tracking target, by repeating a process of selecting a moving object with a highest evaluation value, from among moving objects detected from captured images of the cameras which are in a cooperation relationship, and displays, on the display device, a tracking target confirmation screen on which a captured image of the moving object with the highest evaluation value is displayed as a confirmation image, for each of the cameras [see figs. 4-7C and paras. 0067-79 describing the image of the person set as the target to be tracked that is displayed in the display views 43a-43d is provided with highlighting where the target is determined by a on the degree of relevance of the person];
generates a thumbnail image of each of the moving objects [see figs. 4-7C and paras. 0068 and 0078 showing a thumbnail image is displayed];  
in a case where there is an error in the confirmation image displayed on the tracking target confirmation screen, causes to display on the display device, a candidate selection screen on which the plurality of groups of thumbnail images of respective moving objects are listed according to a grouping and displayed for selection of a candidate image, and allows the monitoring person to select the candidate image corresponding to the moving object designated as the tracking target [see figs. 4-5 and paras. 0055, 0092, 0067, and 0092 where a predetermined number of candidate images of candidate persons of higher ranks are displayed and can be selected by the monitoring person]; and
corrects inter-camera tracking information such that a moving object corresponding to the candidate image selected on the candidate selection screen is [see paras. 0070 and 0077].
Hirasawa does not explicitly disclose cuts out areas of the moving objects from the captured images; and groups, into a plurality of groups, the thumbnail images of the moving objects according to the evaluation value for each of the moving objects, wherein at least one of the plurality of groups includes a plurality of thumbnail images.
Wang in a same or similar endeavor teaches cuts out areas of the moving objects from the captured images [see figs. 7-31 and para. 0185].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hirasawa to add the teachings of Wang as above in order to obtain a plurality of segments compiled from at least one media source, wherein each segment of the plurality of segments contains at least one image frame within which a specific target object is found to be captured and provide image frames of the obtained plurality of segments for display along a timeline and in conjunction with a tracking status indicator that indicates a presence of the specific target object within the plurality of segments in relation to time [see Wang para. 0008].
Kurokawa in a same or similar endeavor teaches groups, into a plurality of groups, the thumbnail images of the moving objects according to the evaluation value for each of the moving objects, wherein at least one of the plurality of groups includes a plurality of thumbnail images [see paras. 0031-32].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hirasawa to add the teachings of Kurokawa as above in order to provide a moving object tracking apparatus capable of performing tracking with high accuracy while following a moving speed of an object [see Kurokawa para. 0008].

Regarding Claim 10, all claim limitations are set forth previously in Claim 9 and Claim 2 

Regarding Claim 11, all claim limitations are set forth in apparatus form in Claim 1 for implementation by the method of Claim 11. Therefore similar grounds of rejection are used to reject Claim 11 as are used in the rejection for Claim 1 above.

Regarding Claim 12, all claim limitations are set forth in apparatus form in Claim 2 for implementation by the method of Claim 12. Therefore similar grounds of rejection are used to reject Claim 12 as are used in the rejection for Claim 2 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa in view of Wang and Kurokawa in further view of Eriguchi (U.S. Pub. No. 2015/0010287 A1).

Regarding Claim 4, the combination of Hirasawa, Wang, and Kurokawa discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Hirasawa further discloses wherein the processor plays back the selected thumbnail image, in response to an operation input of a monitoring person selecting the thumbnail image [see paras. 0022, 0072, 0074, 0086, and 0088].
Hirasawa does not explicitly disclose thins out the selected thumbnail image.
Eriguchi in a same or similar endeavor teaches thins out the selected thumbnail image [see paras. 0316 and 0327].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hirasawa to add the teachings of Eriguchi as above in order to provide a video image display device, a video image display method, a program, and a video image [see Eriguchi para. 0008].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL D SECHSER/Examiner, Art Unit 2483                                                                                                                                                                                                        
/ZHUBING REN/Primary Examiner, Art Unit 2483